Citation Nr: 1402468	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  01-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for the service-connected residuals, fracture, right (major) wrist with carpal disassociation (hereinafter "right wrist disability").  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel




INTRODUCTION

The Veteran served on active duty from February 1974 to October 1980.  

This matter initially came before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a November 2000 rating decision issued by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Cleveland, Ohio, which denied entitlement to a disability evaluation in excess of 10 percent for the right wrist disability.  The Veteran testified at a hearing before a Decision Review Officer (hereinafter "DRO") in November 2001; and at a hearing before the undersigned Veterans Law Judge (hereinafter "VLJ") in April 2011.  Transcripts of these hearings have been associated with the file.  

In July 2003, April 2004 and June 2011 the Board remanded the Veteran's claim to the RO via the Appeals Management Center (hereinafter "AMC") in Washington, DC, for additional development of the record.  In May 2012, the Board, inter alia, denied the Veteran's claim for an increased rating.  

The Veteran appealed the May 2012 decision to the United States Court of Appeals for Veterans Claims (hereinafter "Court").  In a June 2013 Memorandum Decision, the Court vacated, in part, the Board's May 2012 decision, and remanded the matter for readjudication consistent with the Memorandum Decision.  Specifically, the Court vacated the matter involving the residuals of a right wrist fracture with carpal dissociation, and affirmed the matter involving a tender dorsal scar of the right wrist.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

As a final preliminary matter, in a statement submitted in August 2013, the Veteran has raised the issue of entitlement to service connection for a left wrist disability, claimed as secondary to the service-connected right wrist disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (hereinafter "AOJ"), and, as such, is referred to the AOJ for appropriate action.  

This appeal is REMANDED to RO via the AMC.  VA will notify the Veteran if further action is required.  


REMAND

The record contains evidence that the Veteran's right hand difficulties are residuals of his service-connected right wrist disability, and the Court has requested consideration of a separate rating.  The medical evidence is not sufficiently developed to adjudicate the claim.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit the necessary release forms for any additional private treatment he has received for his right wrist and hand. Thereafter, if the Veteran complies with the RO's requests, make efforts to obtain these records and document all attempts. If efforts to obtain the additional records are unsuccessful, notify the Veteran of this and explain any further actions VA will take regarding his claim.

2. Make arrangements to obtain relevant VA treatment records since November 2011. 

3. The RO/AMC should arrange for the Veteran to undergo  appropriate VA examinations to determine the extent of his  orthopedic and neurological residuals of his right wrist disability to include any right hand disability which is secondary to the service-connected right wrist disability.  A copy of this remand and all relevant medical records should be made available to the examiner-such records must be made available to the examiner either in Virtual VA, or, if Virtual VA is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  The examiner is asked to confirm that all paper and electronic records were available for review.  The examiner must review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to identify all residuals of right wrist fracture to include any secondary right hand disability. The examiner must provide a detailed explanation and rationale discussing why and how all conclusions and opinions were reached.  

4. Thereafter, and after undertaking any additional development deemed necessary, the AMC should consider whether the Veteran is entitled to an increased rating for a right wrist disability as well as a separate compensable rating for residuals of a right hand disability as secondary to right wrist disability.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

